Citation Nr: 1116155	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether an overpayment of education benefits in the calculated amount of $3,471.74 was properly created.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The appellant has been serving on active duty since April 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that an overpayment had been created.  The appellant appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on October 4, 2010, in Washington, D.C., before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDING OF FACT

The overpayment of education benefits in the amount of $3,471.74 was based solely upon VA administrative error.


CONCLUSION OF LAW

The overpayment in the amount of $3,471.74 was not properly created, and the debt assessed against the Veteran is not valid.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.500 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5103, 5103A and 38 C.F.R. § 3.159.  These provisions, however, are inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, a discussion of VA's duties to notify and assist is not for necessary in this matter.

Moreover, the Board has granted the appellant's claim in the decision below, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether any notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  Whenever VA finds that an overpayment of educational assistance benefits has been made to a veteran, the amount of such overpayment shall constitute a liability of such veteran to the United States and may be recovered in the same manner as any debt.  38 U.S.C.A. § 3685(a) and (c); 38 C.F.R. § 21.7144.  

In this case, the appellant enrolled at the University of Phoenix in 2004 and was provided education benefits under the Montgomery GI Bill (MGIB).  However, in March 2005, the University of Phoenix notified VA of a change in student status.  In particular, the school indicated that the appellant had received Tuition Assistance for the term from February 28, 2005, to March 28, 2005.  VA adjusted the appellant's MGIB record to remove that term, but no overpayment was created at that time because payment had not been made yet.  

The appellant continued his enrollment at the University of Phoenix, and VA continued to make payments for his verified terms.  However, in September 2006, VA received multiple notices from the school that the appellant had received Tuition Assistance for the terms March 27, 2006, to April 24, 2006; June 12, 2006, to July 10, 2006; May 1, 2006, to June 5, 2006; and, May 18, 2005, to June 15, 2005.  The University of Phoenix also reported that the appellant withdrew from the terms from June 12, 2006, to July 10, 2006, and from July 17, 2006, to August 14, 2006.  VA subsequently adjusted the appellant's MGIB record to remove those terms, which resulted in a $4,773.88 overpayment of benefits.  

VA sent the appellant a letter in September 2006 explaining that payment cannot be received under MGIB and Tuition Assistance for the same term.  The appellant responded in April 2007 and requested an audit of his MGIB record.  He also provided multiple Tuition Assistance forms for attendance at the University of Phoenix for the following terms: March 31, 2004, to April 28, 2004; March 8, 2004, to June 14, 2004; June 14, 2004, to July 12, 2004; June 28, 2004, to July 26, 2004; February 28, 2005, to March 28, 2005; February 20, 2006, to March 20, 2006; March 27, 2006, to April 24, 2006; May 18, 2005, to June 15, 2005; June 12, 2006, to July 10, 2006; and, June 1, 2006, to June 29, 2006.  

VA adjusted the appellant's MGIB record based on the additional forms submitted by him and contacted the school's certifying official to confirm the information.  VA then processed Tuition Assistance Top-Up for the periods listed on those tuition assistance forms.  The amount due was $1,156.50, which was applied toward the overpayment.  

The appellant disputed the findings and submitted additional documentation.  In August 2007, VA contacted the school certifying official again.  That individual reported that the claimant did not receive Tuition Assistance for the following terms: July 19, 2004, to August 16, 2004; September 27, 2004, to October 25, 2004; November 1, 2004, 50 December 6, 2004; July 6, 2005, to August 3, 2005; July 17, 2006, to August 14, 2006 (appellant withdrew on July 17, 2006); and, December 5, 2006, to January 22, 2007.  VA then made corrections to the appellant's MGIB record based on that information, and the resulting calculated debt was $3,471.74.  

In summary, VA found that an overpayment in the amount of $3,471.74 was created because the appellant was paid simultaneous benefits under MGIB and Tuition Assistance programs, and VA cannot reimburse him for classes when Tuition Assistance paid the total cost of attendance.  
The Board notes that payment of educational assistance under Chapter 30 (the MGIB) is prohibited to an otherwise eligible veteran or service member for a unit course or courses which are being paid for entirely or partly by the Armed Forces during any period he or she is on active duty.  38 U.S.C.A. § 3034, 3681; 38 C.F.R. § 21.7143(c)(1).  However, for veterans or active servicemen who are eligible for Chapter 30 educational benefits, a tuition assistance top-up program (TATU) permits VA to issue payment to an individual for all or any portion of the difference between the tuition assistance amount paid by the military component and the total cost of tuition and related charges for an approved program of education.  See 38 U.S.C.A. § 3014; 38 C.F.R. § 21.7110.

Under 38 U.S.C. § 5112(b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  See also 38 C.F.R. § 3.500(b)(2).  The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  Thus, the initial question presented on appeal in this case is whether the overpayment at issue was due solely to error on the part of VA.

Sole administrative error may be found to occur in cases where the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, such error contemplates that neither the appellant's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

The Board does note that the appellant's has repaid his debt to VA in full.   However, in accordance with Franklin v. Brown, 5 Vet. App. 190, 193 (1993), the Board must consider the entire calculated amount of the overpayment, regardless of the amount that has already been repaid.  

In a May 2004 VA Form 22-1990, Application for VA benefits, the appellant specifically informed VA that he intended to use Tuition Assistance until his benefits ran out in June 2004.  He stated that he would then use MGIB benefits once he reached the Tuition Assistance limit.  He also noted that he would be able to use Tuition Assistance again in October 2004 until he once again reached the limit at which time he would restart his MGIB benefits.  Similarly, in a July 2004, VA Form 22-1990, the appellant informed VA that his Tuition Assistance had run out and that he needed to use MGIB benefits to continue his education.  Thus, it appears that the appellant did put VA on notice that he would be receiving Tuition Assistance periodically.

Moreover, the Board notes that the appellant was deployed from September 2006 to March 2007.  He testified that he was able to continue his education through correspondence courses; however, he did not receive the collection notices from VA until he returned from his deployment.  He stated that the simultaneous benefits were paid without his knowledge.  The appellant also indicated that he was later deployed again in the beginning of 2008.

Based on the foregoing, the appellant did notify VA that he would be receiving Tuition Assistance periodically.  However, VA continued to pay MGIB benefits without first verifying whether Tuition Assistance had already been paid for each term.  

The evidence of record does not demonstrate that the appellant had knowledge that he was receiving benefits to which he was not entitled or that he otherwise acted or failed to act in such a way as to perpetuate the error.  He played no role in the simultaneous payment of MGIB benefits and Tuition Assistance.  In fact, as previously discussed, the appellant informed VA that he would be receiving periodic Tuition Assistance.  There is nothing more that he could have done.  Therefore, the Board finds that the overpayment was solely the result of VA administrative error.  Accordingly, the overpayment at issue was not properly created, and the assessed debt of $3,471.74 is not valid and is not owed by the appellant.

In effectuating the grant of this claim, the RO should determine whether the appellant is due a refund of the amount of money that he repaid to VA to satisfy his debt.  The RO should also inform the appellant of any action that will be taken to remove the invalid debt from his credit report.


ORDER

The overpayment of $3,471.74 was not properly created, and to this extent, the appeal is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


